Citation Nr: 1410805	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of a cervical spine injury. 

2. Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of a right knee injury.

3. Entitlement to a compensable rating for the service-connected residuals of a right shoulder injury with herniated right biceps muscle.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 with an additional unverified period of active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the RO. 

The issue of an increased rating for the service-connected residuals of a right shoulder injury with herniated right biceps muscle is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The service-connected residuals of a cervical spine injury are manifested predominately by pain and guarding of movement.  Limitation of forward flexion of the cervical spine and unfavorable ankylosis of the cervical spine have not been identified, to include after repetitive motion testing.

2. The service-connected right knee injury residuals is shown to be manifested by a decreased range of motion based on flexion no worse than 120 degrees, and no further functional impairment noted after repetitive testing; extension of the knee is shown to be full.





CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected residuals of the neck injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, including Diagnostic Code 5237 (2013).

2. The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected residuals of the right knee injury have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, including Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) found that VCAA notice requirements applied to all elements of a claim.

In the present case, VA issued a VCAA notice letter to the Veteran in October 2009.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claims and of his and VA's respective duties for obtaining evidence.  

The October 2009 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA medical records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA fee-basis examination in November 2009.  The report of this examination reflects that the examiner conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While cognizant that the November 2009 VA examination is more than four years old, the Veteran has not argued that his disabilities have increased in severity following this examination.  Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a). 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time); see also VAOPGCPREC 11- 95.

The Board therefore concludes that the VA fee-basis examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2013).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).


	A. Cervical Spine Disability

Under the General Rating Formula for Diseases and Injuries of the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire spine;

50 percent rating - Unfavorable ankylosis of the entire thoracolumbar spine;

40 percent rating - Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30 percent rating - Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

20 percent rating - Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees; or , muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Here, the service-connected cervical spine disability is currently rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The Veteran has been diagnosed with cervical spine strain.  See, e.g., the November 2009 VA examination report.  As such, the Board agrees with the AOJ that Diagnostic Code 5237 (lumbosacral or cervical strain) is the appropriate diagnostic code with which to rate the Veteran's service-connected neck disability.  

The Board has considered whether to rate the disability under Diagnostic Code 5243, which provides different rating criteria for intervertebral disc syndrome.  Upon review, however, the November 2009 VA fee-basis examiner reported that the Veteran does not have intervertebral disc syndrome.  

Furthermore, that such diagnostic code is not favorable to the Veteran because he has not been prescribed bed rest based due to incapacitating episodes.  Accordingly, the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application and, in any event, would not result in a higher rating

While the record notes that the Veteran has abnormal motor and sensory impairment in the upper and lower right extremities, these symptoms have routinely been attributed to the Veteran's non service-connected cerebrovascular accident (stroke), and not his cervical spine disability.  See, e.g., the November 2009 VA examination; see also the May 2009 VA examination. 

In short, there is no evidence of any associated neurological abnormalities so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  Accordingly, a separate neurological rating is not warranted during any portion of the appeal period.

To obtain a disability rating higher than the currently-assigned 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.

Forward flexion to 45 degrees is considered normal range of motion of the cervical spine. Plate V, 38 C.F.R. § 4.71a (2013).

During a May 2009 VA examination, the Veteran displayed 45 degrees of forward flexion.  There was no evidence of pain or discomfort during range of motion testing and the examiner noted that repetitive testing did not result in additional functional impairment. 

During a November 2009 VA examination, the Veteran demonstrated 45 degrees of forward flexion.  While the examiner noted that the Veteran experienced painful motion and that there was guarding of movement, repetitive testing did not result in any additional functional impairment. 

The claims file does not contain any additional range of motion findings during the appeal period.  

The Veteran has also not exhibited ankylosis of the entire cervical spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the Veteran is able to move his cervical spine, by definition, it is not immobile. Therefore, ankylosis is not shown.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, while the VA examination reports note that the Veteran experiences pain on range of motion testing, the record consistently reflects that there was no additional limitations following repetitive use of the Veteran's spine. 

In short, there is no support in the record for a disability rating in excess of 20 percent during the appeal period. Simply put, the competent and credible evidence of record does not indicate that the service-connected cervical spine disability warrants an increased rating, and functional loss has not been identified.  

The Board has considered whether an increased disability rating is warranted for the disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The evidence of record, however, does not reflect impairment that warrants a higher rating. Indeed, as noted, the repetitive motion testing did not result in any additional functional impairment. 

In short, a disability rating in excess of 20 percent is not warranted. 

For the sake of brevity, the Board will address the matter of an extraschedular rating hereinbelow.


	B. Right Knee Disability

The Veteran's right knee disability is currently assigned a 10 percent rating under Diagnostic Code 5260 (limitation of flexion). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees. 

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As the Veteran's right knee disability is currently rated based on limitation of flexion, the Board has considered whether Diagnostic Code 5261 (limitation of extension) would be appropriate.  Upon review, however, the record consistently indicates that the Veteran has maintained full extension of his right knee, to include after repetitive motion testing. Diagnostic Code 5261 is therefore not applicable.

There is also no competent and credible evidence indicating right knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use; Diagnostic Code 5256 is therefore not applicable. (Ankylosis is 'immobility and consolidation of a joint due to disease, injury, surgical procedure.' See Lewis v. Derwinski, 3 Vet.App. 259 (1992)).

Since instability of the knees has not been identified (in fact, testing conducted during the May 2009 and November 2009 VA examinations indicated that instability was not present), the application of Diagnostic Code 5257 is not appropriate. While Diagnostic Code 5257 also contemplates a recurrent subluxation of the knee, the record does not indicate that the Veteran experiences such symptomatology.

As the record does not indicate that the Veteran has had dislocated cartilage or underwent a removal of the cartilage in his knee, Diagnostic Codes 5258 and 5259 are not for application. The evidence of record also does not indicate that the Veteran has tibia and fibula impairment and Diagnostic Code 5262 does not apply.

As the Veteran's right knee disability is currently rated 10 percent disabling, Diagnostic Code 5263 (Genu recurvatum) is not for application as it does not allow for a higher disability rating (i.e., in excess of 10 percent).  Furthermore, the evidence of record does not indicate that this disability is present. 

Finally, the record does not indicate that the Veteran has been diagnosed with arthritis of the right knee.  Accordingly, Diagnostic Code 5003 (degenerative arthritis) is not for application.

In short, the Board cannot identify anything in the record to suggest that another diagnostic code would be more appropriate. The Board therefore concludes that the Veteran was appropriately rated under Diagnostic Code 5260.

The Veteran was afforded a VA examination to determine the extent of his right knee disability in May 2009.  During the examination the Veteran reported that he had no right knee complaints and was "doing fine."  It was noted that the Veteran used a wheelchair following a cerebrovascular accident, but was able to use a walker and denied having any right knee complaints. 

The examination conducted during the May 2009 VA examination revealed that the Veteran maintained 125 degrees of forward flexion with "no painful motion, normal stability . . . no tenderness or redness, no abnormal movement or guarding of movements" and his decreased muscle strength was attributed to his stroke residuals.  It was noted that repetitive motion testing did not decrease his range of motion or result in an additional functional impairment. 

During the November 2009 VA examination, the Veteran reported having pain, weakness and stiffness in his right knee. The examination revealed that the Veteran maintained 120 degrees of forward flexion, but experiences painful motion and tenderness. Repetitive motion testing did not result in an additional functional impairment. 

As noted, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion is not less than 60 degrees, which is far exceeded by the 120 degrees record in during the November 2009 VA examination and the 125 degrees recorded in May 2008. 

Based on these findings, a disability rating in excess of 10 percent may not be assigned based on limitation of motion of the right knee.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2013).  

The evidence of record, however, does not reflect impairment that warrants a higher rating based on the functional impairment of the Veteran's knee.  

While the Veteran complained of knee pain, stiffness and weakness, repetitive motion testing did not produce findings of any additional functional impairment. 

Upon review, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like.  Though the Veteran has stated that he experiences pain, stiffness, and weakness, the record does not indicate that these symptoms result in any additional functional impairment beyond that anticipated by the currently assigned 10 percent.  

In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.


C. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.   However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cervical spine or right knee disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities, (pain, tenderness, limitation of motion, weakness, stiffness and guarding) are specifically contemplated under the appropriate ratings schedule.  

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

An increased rating in excess of 20 percent for the service-connected cervical spine injury residuals is denied.

An increased rating in excess of 10 percent for the service-connected right knee injury residuals is denied.  


REMAND

The Veteran is currently assigned a noncompensable (no percent) rating for the service-connected right shoulder injury residuals under Diagnostic Code 5203 (clavicle or scapula impairment). 

While the Veteran was afforded a VA shoulder examination in November 2009, the report does not contain findings relevant to the ratings criteria.  For example, the VA examination report does not address whether there is any nonunion or malunion of the Veteran's clavicle or scapula.  A new examination is therefore required.

As the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his right shoulder injury residuals with herniated right biceps muscle.  

The RO should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2. The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right shoulder injury residuals with herniated right biceps muscle.  

The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.   

The examiner should elicit from the Veteran and record a complete medical history referable to the service-connected right shoulder injury, to statements referable to any resulting functional loss and muscle defect.  Detailed clinical findings should be identified in order to facilitate evaluating the service-connected disability in terms of the applicable provisions of the Rating Schedule.  

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


